DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed since no apparatus claims are present in the instant application. 
The following title is suggested: “Mask Treating Method”.
The disclosure is objected to because of the following informalities: In the first paragraph the status of 15/837,512 should be updated, as it is now U.S. Patent No. 10,613,432.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 11-19,21-24,27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11 on  line 7 “a laser” and on line 9 “the laser” is confusing as the word “laser” by itself is normally used to refer to the laser oscillator and not the laser beam.  Respectfully suggest in claim 11 on 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Orihara et al. in U.S. Patent Application Publication No. 2013/0078555 in view of Suzuki et al. in U.S. Patent Application Publication No. 2006/0159931.  Orihara et al. discloses providing a blank mask (element 20, see paragraph 101 ) and providing a fiducial mark to provide a reference for a defect position in defect information of the mask blank glass substrate or the mask blank (see paragraph 117).  Orihara et al. further discloses forming the fiducial mark by laser light (see paragraph 317). Orihara et al. does not disclose providing a blank mask package that includes a blank mask and unpacking the blank mask package to provide the blank passage.  Suzuki et al. teaches placing mask transparent substrates that are put into a glass substrate container (element 60, that is considered to be a blank mask package in applicant’s terminology, see paragraph 128) to mask blank manufacturing unit.  It is considered within the level of ordinary skill in the art to remove the blank mask from the blank mask package to more easily enable of the blank mask because then the laser beam does not have to pass through the blank mask package (without damaging the blank mask package) to .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orihara et al. in view of Suzuki et al. as applied to claim 20 above, and further in view of Shoki et al. in U.S. Patent Application Publication No. 2016/0004153.  Shoki et al. teach alignment using fiducial marks (see paragraph 18) and using the defect positions to manufacture the mask to minimize the effect of defects (see paragraph 30).  It would have been obvious to adapt Orihara et al. in view of Suzuki et al. and Shoki et al. to provide this to evade the defects during manufacturing.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Orihara et al. in view of Suzuki et al. as applied to claim 20 above, and further in view of  Nishi in U.S. Patent No. 6,198,527.  Nishi teaches using a mask (element 17) with a deposition layer (chromium) having formed fiducial marks (38A, 38B) on a quartz plate (see column 7,line 60 to column 8, line 7) for a projection optical system (e.g. see abstract) .  It would have been obvious to adapt Orihara et al. in view of Suzuki et al. and Nishi to provide this to make a mask usable in light projection by using a quartz plate with a metal layer.
Allowable Subject Matter
Claims 11-19,21-24,27,28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zait et al. in U.S. Patent Application Publication No. 2005/0084767 discloses a photomask with a substrate layer made of quartz and a chrome layer (element 36)(see paragraph 68).  Chen et al. in US Patent Application Publication No. 2005/0051881 discloses fiducial marks (element 224, see paragraph 19) on a mask with a substrate strip (210). Kurikawa in U.S. Patent Application Publication No. 2005/0006266 discloses a a mask blank package.  Beutler in U.S. Patent Application Publication No. 2015/0165549 discloses laser beam control for a plurality of processes by using process parameters.  Lin in U.S. Patent No. 5,966,307 discloses a laser marker control system for workpieces of different specifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761